McALLISTER, J.,
dissenting.
I dissent because I believe that our prior cases indicate that the issue of contributory negligence ought to have been submitted to the jury. We have so held in similar cases where the evidence showed that visibility was poor for pedestrians as well as motorists. In Bracht v. Palace Laundry Co., 156 Or 151, 65 P2d 1039 (1937) the accident took place in a crosswalk on a dark rainy evening. Plaintiff testified that she looked before crossing, but that as she crossed she held her umbrella in a position which obscured her view of the traffic. In Sherrard v. Werline, 162 Or 135, 91 P2d 344 (1939) a pedestrian was injured while using an unmarked crosswalk .on a dark rainy evening. Other traffic partially interfered with his view of defendant’s car. The plaintiff in Barnes v. Winkler, 216 Or 130, 337 P2d 816 (1959) testified that he looked in both directions before crossing the street in the middle of a' block. Martin v. Harrison, 182 Or 121, 180 P2d 119, 186 *41P2d 534 (1947) was similar. In addition to poor visibility, these cases have in common the fact that there was evidence that the pedestrian took some precaution in crossing the street. In the Martin case the court quoted with approval the following statement from White v. Davis, 103 Cal App 531, 284 P 1086, 1091 (1930):
“ *' * Where the injured party fails to look at all, or looks straight ahead without glancing to either side, or is in a position where he cannot see, or, in other words, where he takes no precaution at all for his own safety, it is usually a question for the court. Where he looks but does not see an approaching automobile, or, seeing one, erroneously misjudges its speed or distance, or for some other reason assumes he could avoid injury to himself, the question is usually one for the jury.’ ” 182 Or at 139.
This statement was also quoted and relied on in Yates v. Stading, 219 Or 464, 469-470, 347 P2d 839 (1959) in which a pedestrian was hit by a car while crossing a highway at night. He had seen the glow of defendant’s headlights before crossing.
In the present case plaintiff testified that a parked car interfered with his view of defendant’s lane of travel when he stood on the curb, and that before crossing the street he left the curb and twice looked around the parked car before stepping out into the traveled portion of the street. Because I believe that it was for the jury to determine whether plaintiff exercised reasonable care for his own safety under the circumstances, I would reverse.